ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Ronald G. Hand, and the Office of Disciplinary Counsel,
IT IS ORDERED that Ronald G. Hand be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately-
IT IS FURTHER ORDERED that the Louisiana Attorney Disciplinary Board shall afford expedited consideration to the joint motion for consent discipline filed in this matter and shall issue its recommendation to this court within sixty days of the date of this order.
/s/ Chet D. Taylor Justice, Supreme Court of Louisiana